Exhibit 10.1

CONFIDENTIAL

Change of Control Agreement

December 6, 2010

(amended and restated as of March 21, 2012)

Robert L. Wagman

5830 Green Pointe Drive S #A

Groveport, Ohio 43125-1087

Dear Mr. Wagman:

LKQ Corporation, a Delaware corporation (the “Company”), considers it essential
to the best interests of its stockholders to take reasonable steps to retain key
management personnel. Further, the Board of Directors of the Company (the
“Board”) recognizes that the uncertainty and questions that might arise among
management in the context of any possible Change of Control (as defined below)
of the Company could result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.

In order to reinforce and encourage your continued attention and dedication to
your assigned duties without distraction in the face of potentially disturbing
circumstances arising from any possible Change of Control, the Company has
determined to enter into this letter agreement (the “Agreement”), which
addresses the terms and conditions of your separation from the Company in
connection with a Change of Control or within two (2) years following the Change
of Control Date (the “Change of Control Period”). Capitalized words that are not
otherwise defined herein shall have the meanings assigned to those words in
Section 11 hereof.

1. Operation of Agreement. The provisions of this Agreement pertaining to the
terms and conditions of your separation from the Company in connection with a
Change in Control (collectively, the “Severance Provisions”) shall apply only if
a Change of Control occurs during the Effective Period. If a Change of Control
occurs during the Effective Period, the Severance Provisions become effective on
the date of the Change of Control (the “Change of Control Date”).
Notwithstanding the foregoing, if (a) a Change of Control occurs during the
Effective Period; and (b) your employment with the Company is terminated during
the Effective Period, but within twelve (12) months prior to the date on which
the Change of Control occurs; and (c) it is reasonably demonstrated by you that
such termination of employment (i) was at the request of a third party that has
taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or in anticipation of a Change of
Control, then the “Change of Control Date” shall mean the date immediately prior
to the date of such termination of employment. This Agreement will remain in
effect until the later of (x) the last day of the Effective Period; or (y) if a
Change of Control occurs during the Effective Period, the date on which all
benefits due to you under this Agreement, if any, have been paid.



--------------------------------------------------------------------------------

2. Termination of Employment by Reason of Death or Disability. Your employment
shall terminate automatically if you die during the Change of Control Period. If
the Company determines in good faith that you incurred a Disability during the
Change of Control Period, it may give you written notice, in accordance with
Section 5 hereof, of its intention to terminate your employment. In such event,
your employment with the Company shall terminate effective on the thirtieth
(30) calendar day after your receipt of such notice if you have not returned to
full-time duties within thirty (30) calendar days after such receipt. If your
employment is terminated for death or Disability during the Change of Control
Period, this Agreement shall terminate without further obligations on the part
of the Company other than the obligation to pay to you or your representative,
as applicable, the following amounts:

(a) the Accrued Obligations, which shall be paid to you in a single sum cash
payment no later than the later of (i) fifteen (15) calendar days following the
Date of Termination or (ii) the effective date of the Waiver and Release:

(b) the Pro Rata Bonus, which shall be paid to you in a single sum cash payment
no later than the later of (i) fifteen (15) calendar days following the Date of
Termination or (ii) the effective date of the Waiver and Release; and

(c) the Other Benefits, which shall be paid in accordance with the terms and
conditions of such plans, programs, policies, arrangements or agreements.

3. Termination for Cause; Resignation Other Than for Good Reason. If your
employment is terminated for Cause or you resign for other than Good Reason
during the Change of Control Period, your employment will terminate on the Date
of Termination in accordance with Section 5 hereof and this Agreement shall
terminate without further obligations on the part of the Company other than the
obligation to pay to you the following:

(a) the Accrued Obligations, which shall be paid to you in a single sum payment
within thirty (30) calendar days of the Date of Termination; and

(b) the Other Benefits, which shall be paid in accordance with the terms and
conditions of such plans, programs or policies.

4. Termination as a Result of an Involuntary Termination. In the event that your
employment with the Company should terminate during the Change of Control Period
as a result of an Involuntary Termination, the Company will be obligated, except
as provided in Section 8 or Section 9 hereof, to provide you the following
benefits:

(a) Severance Payment. The Company shall pay to you the following amounts:

(i) the Accrued Obligations, which shall be paid to you in a single sum cash
payment no later than the later of (A) fifteen (15) calendar days following the
Date of Termination or (B) the effective date of the Waiver and Release;

(ii) the Pro Rata Bonus, which shall be paid to you in a single sum cash payment
no later than the later of (A) fifteen (15) calendar days following the Date of
Termination or (B) the effective date of the Waiver and Release;

 

2



--------------------------------------------------------------------------------

(iii) an amount equal to the product of (A) 2.5 times (B) the sum of (1) your
Adjusted Base Salary plus (2) the greater of (x) your Target Bonus or (y) the
average of the annual bonuses paid or to be paid to you with respect to the
immediately preceding three (3) fiscal years, which amount shall be paid to you
in a single sum cash payment no later than the later of (i) fifteen
(15) calendar days following the Date of Termination or (ii) the effective date
of the Waiver and Release;

(iv) if you had previously consented to the Company’s request to relocate your
principal place of employment more than forty (40) miles from its location
immediately prior to the Change of Control Date, all unreimbursed relocation
expenses incurred by you in accordance with the Company’s relocation policies,
which expenses shall be paid to you in a single sum cash payment no later than
the later of (A) fifteen (15) calendar days following the Date of Termination or
(B) the effective date of the Waiver and Release; and

(v) the Other Benefits, which shall be paid in accordance with the then-existing
terms and conditions of such plans, programs or policies.

(b) Benefit Continuation. You and your then eligible dependents shall continue
to be covered by and participate in the group health and dental care plans
(collectively, “Health Plans”) of the Company (at the Company’s cost) in which
you participated, or were eligible to participate, immediately prior to the Date
of Termination through the end of the Benefit Continuation Period; provided,
however, that any medical or dental welfare benefit otherwise receivable by you
hereunder shall be reduced to the extent that you become covered under a group
health or dental care plan providing comparable medical and health benefits. You
shall be eligible to participate in such Health Plans on terms that are at least
as favorable as those in effect immediately prior to the Date of Termination.
However, in the event that the terms of the Company’s Health Plans do not permit
you to participate in those plans (other than pursuant to an election under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)), in lieu of
your and your eligible dependent’s coverage and participation under the
Company’s Health Plans, the Company shall pay to you within thirty (30) calendar
days of the Date of Termination a lump sum equal to two (2) times your monthly
COBRA premium amount for the number of months remaining in the Benefit
Continuation Period. In addition, for the purposes of coverage under COBRA, your
COBRA event date will be the date of loss of coverage described in this
paragraph above.

(c) Outplacement Services. The Company shall, at its sole expense as incurred,
provide you with outplacement services on such terms and conditions as may be
reasonably determined by the Company prior to the Change of Control Date.

(d) Acceleration of Stock Awards. All your outstanding awards of restricted
stock, stock options, and other equity-based compensation shall become fully
vested and exercisable in full immediately upon the Date of Termination;
provided, however, that any such awards that would be out of the money as of the
Date of Termination may be terminated pursuant to Section 9(b) hereof. In
addition, all your outstanding awards of restricted stock, stock options, and
other equity-based compensation that are not assumed or substituted with awards
of equivalent value in connection with a Change of Control shall become fully
vested and exercisable in full immediately upon the Change of Control Date.

 

3



--------------------------------------------------------------------------------

5. Date and Notice of Termination. Any termination of your employment by the
Company or by you during the Change of Control Period shall be communicated by a
notice of termination to the other party hereto (the “Notice of Termination”).
The Notice of Termination shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provision so indicated. The date of your termination of employment
with the Company (the “Date of Termination”) shall be determined as follows:
(i) if your employment is terminated for Disability, thirty (30) calendar days
after a Notice of Termination is received by you (provided that you shall not
have returned to the full-time performance of your duties during such thirty
(30) calendar day period), (ii) if your employment is terminated by the Company
in an Involuntary Termination, the later of the date specified in the Notice of
Termination or five (5) calendar days after the date the Notice of Termination
is received by you, (iii) if you terminate your employment for Good Reason, five
(5) calendar days after the date the Notice of Termination is received by the
Company, and (iv) if your employment is terminated by the Company for Cause, the
later of the date specified in the Notice of Termination or five (5) calendar
days following the date such notice is received by you. The Date of Termination
for a resignation of employment other than for Good Reason shall be the date set
forth in the applicable notice.

6. No Mitigation or Offset; D&O Insurance.

(a) No Mitigation or Offset. You shall not be required to mitigate the amount of
any payment provided for herein by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for herein be reduced by any
compensation earned by you as the result of employment by another employer.

(b) D&O Insurance, and Indemnification. Through at least the sixth anniversary
of the Date of Termination, the Company shall maintain coverage for you as a
named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide you with at least the same
corporate indemnification as it provides to other senior executives.

7. Confidentiality. You agree to treat all Confidential Information as
confidential information entrusted to you solely for use as an employee of the
Company, and shall not divulge, reveal or transmit any Confidential Information
in any way to persons not employed by the Company at any time from the date
hereof until the end of time, whether or not you continue to be an employee of
the Company, unless authorized in writing by the Company.

8. Code Section 409A. This Agreement is intended to comply with the provisions
of Section 409A of the Code and this Agreement should be interpreted
accordingly; the parties intend that any payments hereunder that would otherwise
be subject to Section 409A shall be made within the short-term deferral period
provided in the Treasury Regulations adopted pursuant to Section 409A. Without
limiting any of the foregoing and notwithstanding anything to the contrary
contained herein, if you are a “specified employee,” as defined in Section 409A

 

4



--------------------------------------------------------------------------------

of the Code, at the time you would otherwise be entitled to receive any specific
payment hereunder, no distributions shall be made with respect to that specific
payment until the earliest date permitted by Section 409A(a)(2) of the Code. All
other payments that do not result in any additional payments, liability or
penalties under the Code shall be made as specified.

9. Certain Reduction of Payments by the Company.

(a) Best Net. Anything in this Agreement to the contrary notwithstanding, in the
event that the independent auditors of the Company (the “Accounting Firm”)
determine that receipt of all payments or distributions in the nature of
compensation to or for your benefit, whether paid or payable pursuant to this
Agreement or otherwise (“Payments”), would subject you to tax under Section 4999
of the Code, the Payments paid or payable pursuant to this Agreement (the “COC
Payments”), including payments made with respect to equity-based compensation
accelerated pursuant to Section 4(d) hereof, but excluding payments made with
respect to Sections 4(a)(i) and 4(a)(ii) hereof (except as provided below), may
be reduced (but not below zero) to the Reduced Amount, but only if the
Accounting Firm determines that the Net After-Tax Receipt of unreduced aggregate
Payments would be equal to or less than the Net After-Tax Receipt of the
aggregate Payments as if the COC Payments were reduced to the Reduced Amount. If
such a determination is not made by the Accounting Firm, you shall receive all
COC Payments to which you are entitled under this Agreement.

(b) Reduced Amount. If the Accounting Firm determines that COC Payments should
be reduced to the Reduced Amount, the Company shall promptly give you notice to
that effect and a copy of the detailed calculation thereof. Absent manifest
error, all determinations made by the Accounting Firm under this Section 9 shall
be binding upon you and the Company and shall be made as soon as reasonably
practicable and in no event later than twenty (20) business days following the
Change of Control Date, or such later date on which there has been a Payment.
For purposes of reducing the COC Payments to the Reduced Amount, only amounts
payable under this Agreement (and no other Payments) shall be reduced. The
reduction of the COC Payments, if applicable, shall be made by reducing the
payments and benefits hereunder in the following order, and only to the extent
necessary to achieve the Reduced Amount:

The Company shall reduce or eliminate the COC Payments, by first reducing or
eliminating the portion of the COC Payments which are not payable in cash and
then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the determination.

All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 9 shall be borne by the Company. To the extent requested by you,
the Company shall cooperate with you in good faith in valuing services provided
or to be provided by you (including without limitation, your agreeing to refrain
from performing services pursuant to a covenant not to compete or similar
covenant) before, on or after the date of a change in ownership or control of
the Company (within the meaning of Q&A-2(b) of the Treasury Regulations adopted
under Section 280G of the Code (the “Regulations”)),

 

5



--------------------------------------------------------------------------------

such that payments in respect of such services may be considered reasonable
compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the Regulations
and/or exempt from the definition of the term “parachute payment” within the
meaning of Q&A-2(a) of the Regulations in accordance with Q&A-5(a) of the
Regulations.

(c) Subsequent Adjustment. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that amounts will have been paid or
distributed by the Company to you or for your benefit pursuant to this Agreement
which should not have been so paid or distributed (“Overpayment”) or that
additional amounts which will have not been paid or distributed by the Company
to you or for your benefit pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or you that the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, you shall pay any such
Overpayment to the Company; provided, however, that no amount shall be payable
by you to the Company if and to the extent such payment would not either reduce
the amount of taxes to which you are subject under Sections 1 and 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to you or for your benefit.

10. Successors; Binding Agreement.

(a) Assumption by Successor. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform its obligations under this Agreement in the same manner
and to the same extent that the Company would be required to perform such
obligations if no such succession had taken place; provided, however, that no
such assumption shall relieve the Company of its obligations hereunder. As used
herein, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business or assets as aforesaid which assumes and agrees to
perform its obligations by operation of law or otherwise.

(b) Enforceability; Beneficiaries. This Agreement shall be binding upon and
inure to the benefit of you (and your personal representatives and heirs) and
the Company and any organization which succeeds to substantially all of the
business or assets of the Company, whether by means of merger, consolidation,
acquisition of all or substantially all of the assets of the Company or
otherwise, including, without limitation, as a result of a Change of Control or
by operation of law. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

 

6



--------------------------------------------------------------------------------

11. Definitions. For purposes of this Agreement, the following capitalized terms
have the meanings set forth below:

(a) “Accounting Firm” has the meaning assigned thereto in Section 9 hereof.

(b) “Accrued Obligations” shall mean all compensation earned or accrued through
the Termination Date but not paid as of the Termination Date, including base
salary, bonus for the prior performance year, accrued but unused vacation, and
reimbursement of business expenses accrued in accordance with the Company’s
business expense reimbursement policies.

(c) “Adjusted Base Salary” means the greater of your base salary in effect
immediately prior to (i) the Change of Control Date or (ii) the Date of
Termination.

(d) “Agreement” has the meaning assigned thereto in the second introductory
paragraph hereof.

(e) “Benefit Continuation Period” means the period beginning on the Date of
Termination and ending on the last day of the month in which occurs the earlier
of (i) the 30-month anniversary of the Date of Termination and (ii) the date on
which you elect coverage for you and your covered dependents under substantially
comparable benefit plans of a subsequent employer.

(f) “Board” has the meaning assigned thereto in the first introductory paragraph
hereof.

(g) “Bonus Opportunity” for any performance year means your maximum cash bonus
opportunity for that year, on the assumption that the Company achieves all
applicable performance targets and that you achieve all applicable individual
performance criteria.

(h) “Cause” shall mean (i) your engaging in willful and continued failure to
substantially perform your material duties with the Company (other than due to
becoming Disabled); provided, however, that the Company shall have provided you
with written notice of such failure and such failure is not cured by you within
twenty (20) calendar days of such notice; (ii) your engaging in misconduct that
is materially and demonstrably injurious to the Company; (iii) your conviction
of, or plea of no contest to, a felony, other crime of moral turpitude; or
(iv) a final non-appealable adjudication in a criminal or civil proceeding that
you have committed fraud. For purposes of the previous sentence, no act or
failure to act on your part shall be deemed “willful” if it is done, or omitted
to be done, by you in good faith and with a reasonable belief that it was in the
best interest of the Company.

 

7



--------------------------------------------------------------------------------

(i) “Change of Control” shall mean:

(i) any “person” (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section, the following acquisitions shall not constitute a Change of Control:
(i) any acquisition directly from the Company, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company, or (iv) any acquisition pursuant to a
transaction that complies with Sections 11(i)(iii)(A), (B), and (C);

(ii) during any period of two consecutive years (not including any period prior
to the Effective Date), individuals who at the beginning of such period
constituted the Board and any new directors, whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least three-fourths of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(iii) there is a consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at

 

8



--------------------------------------------------------------------------------

least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination.

(j) “Change of Control Date” has the meaning assigned thereto in Section 1
hereof.

(k) “Change of Control Period” has the meaning assigned thereto in the second
introductory paragraph hereof.

(l) “COC Payments” has the meaning assigned thereto in Section 9 hereof.

(m) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(n) “Company” has the meaning assigned thereto in the first introductory
paragraph hereof.

(o) “Confidential Information” shall mean all financial information, trade
secrets, personnel records, training and operational manuals, records,
contracts, lists, business procedures, business methods, accounts, brochures,
and handbooks that was learned or obtained by you in the course of your
employment by the Company, and all other documents relating to the Company or
persons doing business with the Company that are proprietary to the Company.

(p) “Date of Termination” has the meaning assigned thereto in Section 5 hereof.

(q) “Disability” shall mean your incapacity due to physical or mental illness as
defined in the long-term disability plan sponsored by the Company or an
affiliate of the Company for your benefit and which causes you to be absent from
the full-time performance of your duties.

(r) “Effective Period” shall mean the period commencing on the date hereof and
ending on the third anniversary of the date of this Agreement; provided,
however, that beginning on the third anniversary of the date of this Agreement
and on each one-year anniversary thereafter (each such date a “Renewal Date”),
the Effective Period shall be automatically extended for a period of two years
beginning on such Renewal Date, unless at least sixty (60) calendar days prior
to such Renewal Date, the Company shall give notice that the Effective Period
shall not be so extended.

(s) “Good Reason” shall mean the occurrence of any of the following events or
circumstances:

(i) a substantial adverse change in your title, position, offices, authority,
status, or the nature of your duties or responsibilities from those in effect
immediately prior to the Change of Control Date, or in the position, level, or
status of the person to whom you report.

 

9



--------------------------------------------------------------------------------

(ii) a reduction by the Company in your annual base salary, Target Bonus, or
benefits as in effect immediately prior to the Change of Control Date or as the
same may be increased from time to time thereafter, other than a general
reduction in benefits applicable across similarly situated executives within the
Company;

(iii) a failure by the Company to pay you material compensation or benefits when
due including, without limitation, failure by the Company to pay any relocation
expenses or Other Benefits accrued prior to the Effective Date;

(iv) the relocation of the office of the Company where you are principally
employed immediately prior to the Change of Control Date to a location which is
more than forty (40) miles from such office of the Company (except for required
travel on the Company’s business to an extent substantially consistent with your
customary business travel obligations in the ordinary course of business prior
to the Change of Control Date); or

(v) any failure by a successor to the Company to assume and agree to perform
this Agreement, as contemplated by Section 10(a) hereof, or any agreement with
respect to your outstanding equity awards.

provided, however, that no event or condition set forth in subparagraphs
(i) through (iii) above shall constitute Good Reason unless (x) you give the
Company written notice of your objection to such event or condition within sixty
(60) calendar days of such event or condition and (y) such event or condition is
not corrected, in all material respects, by the Company within thirty
(30) calendar days of its receipt of such notice; and provided, further,
however, that your mental or physical incapacity following the occurrence of an
event described above in subparagraphs (i) through (v) above shall not affect
your ability to terminate employment for Good Reason and that your death
following delivery of a Notice of Termination shall not affect your estate’s
entitlement to the payments and benefits provided hereunder upon an Involuntary
Termination.

(t) “Involuntary Termination” shall mean, during the Change of Control Period,
(i) your termination of employment by the Company without Cause or (ii) your
resignation of employment with the Company for Good Reason.

(u) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Section 280G(d)(4) of the Code) of a Payment net of all taxes
imposed on you with respect thereto under Sections 1 and 4999 of the Code and
under applicable state and local laws, determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied to your taxable income for the immediately preceding taxable year, or
such other rate(s) as you certify as likely to apply to you in the relevant tax
year(s).

(v) “Notice of Termination” has the meaning assigned thereto in Section 5
hereof.

 

10



--------------------------------------------------------------------------------

(w) “Other Benefits” means, to the extent not theretofore paid or provided, any
other amounts or benefits required to be paid or provided to you or that you are
eligible to receive under any plan, program, policy, practice, contract or
agreement of the Company in accordance with such applicable terms at the time of
the Date of Termination. Nothing herein shall prohibit the Company from
changing, modifying, amending, or eliminating any benefit plans in accordance
with the terms of such plans prior to the Date of Termination, with or without
prior notice.

(x) “Overpayment” has the meaning assigned thereto in Section 9 hereof.

(y) “Pro Rata Bonus” means a pro rata portion of your Bonus Opportunity for the
performance year in which the Date of Termination occurs, calculated based on
the number of days that you are employed in the performance year up through and
including the Date of Termination.

(z) “Payment” has the meaning assigned thereto in Section 9 hereof.

(aa) “Reduced Amount” shall mean $1,000.00 less than the greatest amount of COC
Payments that can be paid that would not result in the imposition of the excise
tax under Section 4999 of the Code.

(bb) “Target Bonus” for any year means your total cash target, but not maximum,
bonus for that year, on the assumption that the Company has achieved, but not
exceeded, all applicable performance targets and that you have achieved, but not
exceeded, all applicable individual performance criteria.

(cc) “Underpayment” has the meaning assigned thereto in Section 9 hereof.

(dd) “Tax Authority” has the meaning assigned thereto in Section 9 hereof.

12. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Board of Directors, LKQ Corporation, 500 West Madison Street, Suite 2800,
Chicago, IL 60661, with a copy to the General Counsel of the Company, or to you
at the address set forth on the first page of this Agreement or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

13. Release. As a condition to receiving any payments or benefits pursuant to
this Agreement by reason of your death, Disability or Involuntary Termination,
you (or in the case of your death, the executor of your estate) must execute a
waiver and release of claims, including confidentiality and non-disparagement
covenants, substantially in the form approved by the Company prior to the Change
of Control Date (as set forth on Exhibit A attached hereto) (a “Waiver and
Release”), and such Waiver and Release must be delivered to the Company no later
than 60 days after the end of your taxable year in which occurs the later of
(i) the Change of Control Date or (ii) the termination of your employment with
the Company.

 

11



--------------------------------------------------------------------------------

14. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in Chicago, Illinois under the employment
arbitration rules of the American Arbitration Association before one arbitrator
of exemplary qualifications and stature, who shall be selected jointly by the
Company and you, or, if the Company and you cannot agree on the selection of the
arbitrator, such arbitrator shall be selected by the American Arbitration
Association. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The parties hereby agree that the arbitrator shall be
empowered to enter an equitable decree mandating specific enforcement of the
terms of this Agreement. The Company agrees to pay as incurred, to the fullest
extent permitted by law, the costs and fees of the arbitration, including all
legal fees and expenses which you may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, you or others of the
validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by you about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code.

15. Miscellaneous.

(a) Amendments, Waivers, Etc. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement and this Agreement
shall supersede all prior agreements, negotiations, correspondence, undertakings
and communications of the parties, oral or written, with respect to the subject
matter hereof.

(b) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(c) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(d) No Contract of Employment. Nothing in this Agreement shall be construed as
giving you any right to be retained in the employ of the Company or shall affect
the terms and conditions of your employment with the Company prior to the
commencement of the Change of Control Period.

(e) Withholding. Amounts paid to you hereunder shall be subject to all
applicable federal, state and local withholding taxes.

 

12



--------------------------------------------------------------------------------

(f) Source of Payments. All payments provided under this Agreement shall be paid
in cash from the general funds of the Company, and no special or separate fund
shall be established, and no other segregation of assets made, to assure
payment. You will have no right, title or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
hereunder. To the extent that any person acquires a right to receive payments
from the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.

(g) Headings. The headings contained in this Agreement are intended solely for
convenience of reference and shall not affect the rights of the parties to this
Agreement.

(h) Governing Law. This Agreement shall be subject to the laws of the state of
Delaware, without regard to conflicts of law.

(i) Effect on Benefit Plans. In the event of any inconsistency between the
provisions of this agreement and the provisions of any benefit plan of the
Company, the provisions that are more favorable to you shall control.

*     *     *     *     *

By signing below, you acknowledge that this Agreement sets forth our agreement
on the subject matter hereof. Kindly sign and return to the Company the enclosed
copy of this letter which will then constitute our agreement on this subject.

 

Sincerely,

LKQ CORPORATION

By:

 

/s/ Victor M. Casini                                        

Name: Victor M. Casini

Title: Senior Vice President and General Counsel

Agreed to as of this 21st day of March, 2012

 

/s/ Robert L. Wagman

Robert L. Wagman,

President and Chief Executive Officer

 

13



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND GENERAL RELEASE AGREEMENT

This Waiver and Release Agreement (this “Release”) is entered into as of the
date indicated on the signature page of this Release by and between LKQ
Corporation, a Delaware corporation (the “Company”) and
            (“Employee”). Employee has been employed by the Company, and the
parties are entering into this Release because the employment relationship is
ending, without fault or wrongdoing on the part of either the Company or
Employee, who agree as follows:

1. Release. (a) In exchange for the valuable consideration set forth in the
Change of Control Agreement dated as of             , 20            (the “Letter
Agreement”), between Employee and the Company, the receipt and adequacy of which
are herein acknowledged, Employee hereby agrees to release and forever discharge
the Company and its present, former and future partners, shareholders,
affiliates, direct and indirect parents, subsidiaries, successors, directors,
officers, employees, agents, attorneys, heirs and assigns (the “Released
Parties”), from any and all claims, actions and causes of action (the “Claims”)
arising out of (i) his employment relationship with and service as an employee
of the Company and its affiliates, and the termination of such relationship or
service, or (ii) any event, condition, circumstance or obligation that occurred,
existed or arose on or prior to the date hereof, including, but not limited to
any Claims under Title VII of the Civil Rights Act of 1964, the Rehabilitation
Act of 1973, the Americans With Disabilities Act of 1990, the Civil Rights Act
of 1866, the Civil Rights Act of 1991, the Employee Retirement Income Security
Act of 1974, the Family and Medical Leave Act of 1993, the California Fair
Employment and Housing Act; the California Workers’ Compensation Act; the
California Unruh and Ralph Civil Rights Laws; the California Alcohol and Drug
Rehabilitation Law and any other federal, state or local law, statute,
regulation or ordinance, or law of any foreign jurisdiction, whether such Claim
arises under statute or common law and whether or not Employee is presently
aware of the existence of such Claim. Employee also forever releases, discharges
and waives any right he may have to recover in any proceeding brought by any
federal, state or local agency against the Released Parties to enforce any laws.
To ensure that this Release is fully enforceable in accordance with its terms,
Employee agrees to waive any and all rights to any Claims, whether or not he
knows or suspects them to exist in his favor, which if known to him would have
materially affected his execution of this Release. Notwithstanding the
foregoing, this Release does not apply to Employee’s rights, claims, or benefits
under the Letter Agreement or to Employee’s rights, if any, to payment of
benefits pursuant to any employee benefit plan.

(b) To ensure that this Release is fully enforceable in accordance with its
terms, Employee hereby agrees to waive any and all rights under Section 1542 of
the California Civil Code (to the extent applicable) as it exists from time to
time, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

A-1



--------------------------------------------------------------------------------

In addition, to ensure that this Release is fully enforceable in accordance with
its terms, Employee hereby agrees to waive any protection that may exist under
any comparable or similar statute and under any principle of common law of the
United States or any and all States.

EMPLOYEE UNDERSTANDS THAT, BY SIGNING THIS RELEASE, EMPLOYEE WILL HAVE WAIVED
ANY RIGHT THAT HE MAY HAVE TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE
COMPANY AND THE RELEASED PARTIES BASED ON ANY ACT OR OMISSIONS BY THEM UP TO THE
DATE OF SIGNING THIS AGREEMENT.

(c) In further consideration of the payments and benefits provided to Employee
under the Letter Agreement, Employee hereby releases and forever discharges the
Released Parties from any and all Claims that he may have as of the date he
signs this Release arising under the federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Release, Employee hereby acknowledges and
confirms the following: (i) he was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to him the terms of this Release,
including, without limitation, the terms relating to his release of claims
arising under the ADEA; (ii) if Employee is 40 years of age or older as of the
date of execution of this Release, he was given a period of not fewer than 21
calendar days to consider the terms of this Release and to consult with an
attorney of his choosing with respect thereto; and (iii) he is providing the
release and discharge set forth in this Paragraph 1(c) only in exchange for
consideration in addition to anything of value to which he is already entitled.

2. No Legal Claim. Employee has not commenced any legal action, which term
includes, without limitation, any demand for arbitration proceedings and any
charge, complaint, filing or submission with any federal, state or local agency,
court or other tribunal, to assert any Claim against a Released Party, and
covenants and agrees not to do so in the future with respect to the matters
released herein. If Employee commences or joins any legal action against a
Released Party, Employee agrees that such an action is prohibited by this
Release, and further agrees to promptly indemnify such Released Party for its
reasonable costs and attorneys fees incurred in defending such action as well as
forfeit or return any monetary judgment obtained by Employee against any
Released Party in such action. Nothing in this Paragraph 2 is intended to
reflect any party’s belief that Employee’s waiver of claims under the ADEA is
invalid or unenforceable under this Release, it being the intent of the parties
that such claims are waived.

3. Nondisparagement. Employee agrees to refrain, except as required by law or in
connection with a judicial proceeding, from making directly or indirectly, now
or at any time in the future, any written or oral statements, representations or
other communications that disparage or are otherwise damaging to the business or
reputation of the Released Parties.

 

A-2



--------------------------------------------------------------------------------

4. Continuing Obligations. This Release shall not supersede any continuing
obligations Employee may have under the terms of the Letter Agreement or any
other agreement between Employee and the Company.

5. Disclaimer. Employee hereby certifies that Employee has read the terms of
this Release, that Employee has been advised by the Company to consult with an
attorney of Employee’s own choice prior to executing this Release, that Employee
has had an opportunity to do so, and that Employee understands the provisions
and consequences of this Release. Employee further certifies that the Company
has not made any representation to Employee concerning this Release other than
those contained herein.

6. Governing Law. This Release will be governed by and construed in accordance
with the laws of the State of Delaware.

7. Separability of Clauses. If any provisions of this Release shall be finally
determined to be invalid or unenforceable under applicable law by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
provisions of this Release.

8. Counterparts. This Release may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

9. Effectiveness. This Release shall be effective only when it has been executed
by Employee and the executed original has been returned to the Company, and any
applicable revocation period has expired.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Release to be signed by its duly
authorized officer, and Employee has executed this Release as of the day and
year indicated below Employee’s signature.

 

LKQ CORPORATION By:    

 

  Name:   Title:

If Employee is 40 years of age or older as of the date of execution of this
Release, Employee shall have the right to revoke this Release during the
seven-day period (the “Revocation Period”) commencing immediately following the
date he signs and delivers this Release to the Company. The Revocation Period
shall expire at 5:00 p.m. [INSERT TIME ZONE] Time on the last day of the
Revocation Period; provided, however, that if such seventh day is not a business
day, the Revocation Period shall extend to 5:00 p.m. on the next succeeding
business day. In the event Employee revokes this Release, all obligations of the
Company under this Release and under any agreement which are conditional upon
this Release shall terminate and be of no further force and effect as of the
date of such revocation. No such revocation by Employee shall be effective
unless it is in writing and signed by him and received by the Company prior to
the expiration of the Revocation Period at the following address:

LKQ Corporation

ATTN: General Counsel

500 W. Madison Street, Suite 2800

Chicago, IL 60661

I HAVE READ AND AGREE

TO THIS RELEASE:

 

   Name: Date:

 

A-4